                            UN ITED STA TES DIST RICT C O UR T
                            SOUTHERN DISTRICT OF FLORIDA
                                    M IA M I DIV ISIO N

                               CASE No.1:17-cv-22929rJEK
TERRY CARR AW A Y ,aspersonal
representasive forthe estate ofhis deceased
son,K EN TRILL CA RR AW A Y ,

       Plaintiff,

V.

JUAN J.PEREZ,in hisofficialcapacity
asChiefofPoliceofM iam iDadeCounty,Florida;
GEOR GE EU G EN E;and M IA M ID A DE CO UN TY ,
apoliticalsubdivision oftheStateofFlorida,

       D efendants.


              O R DER G R AN TIN G DEFEN D A NT S'M O TIO N TO D ISM ISS

       TH IS M A TTER isbefore the Courton thè M otion to D ism issfiled by Defendants

Miami-DadeCounty(thetccounty'')andJuanJ.Perez(tsDirectorPerez'')onAugust21,2019
(DE 16)(thedtl
             M otion''l.l
                                     1.BAcxcRouko
        he case arises from a M ay 2016 incidentin w hich K entrillCarraw ay w as allegbdly shot
                                                              '
                       .

andltilledbyMiami-DadeCountypoliceofficerGeorgeEugene.Compl.!2,DE 1.Plaintiff,as
personalrepresentative ofK entrillCarraw ay's estate,now bringsthis action againstthe County,
                                                         .




DirectorPerez,and OfficerEugeneasserting claimsfordrprivation ofcivilrightsunder42

U.S.C.j19839wrongfuldeath,amongothers.Acc6rdingtotheallégationsintheComplaint,on
M ay 19,201f,Kentrill,Carraway wascongregating with friendsin thebackyard ofaproperty in      .


  (.
                                                                                      '
                       .                                                         ,

)'TheCourthasalsoqopsideredPlaintiffsResponsç,filedSeptember13,2019(DE 19),and            .

Defendants'Reply,filedSeptember26,2019(DE 22).
    M iami-Dade CountyAhelpapolicecartscharged up avacantlottow ardthebackyrd wherethese

    youngblackmenwerecongregating.''Id.!! 17-18.dsW ith gunëdrawn,theMiamiDadePolice,
    includinggofficerEuce
                 ,     h-e nel
                             -'e.beca
                                   h-e nt
                                        ove
                                          -' l
                                             lcommands...orderinc
                                                                h-e t
                                                                    hem tohaltandout
                                                                                 Jk theirarms.h
                                                                                         ..


'
    up.''Id.! 18.Carrawaybegantorunfrom theoffiters.Id ! 19.AfterCarrawayhadrun
    approxim ately fifteen yards,two officers(dopened fire,''and OfficerEugençEsshotCarraway in
                          .           :
                                                                        '   !

    theback twice,killinghim .''1d.

           Plaintifffiledthisaction on August2,2017.SeeDE 1. On February j,2018,
                                                                               *theCotu'
                                                                                       t
    stqyedtheactionpendingresolution o/theunderlyingcriminalandadministrativeproceedings
    relatedto thç incident.SeeDE 8. On August1,2019,theCourtlifted the stay,reopened the
                                          î s-
                      ,

    caseforfurtherproceedings,and ordered theCountk and DirçctorPerezto m spondto the
    complaint.seeDE 15.2

           DefendantsthentilebtheinstantM otion seekingdisntissalofseveralcountsinPlaintiff's
    Com plaintforfailureto state aclaim .First,they arguethatallclaim sagainstDirectorPerez in

    hisofficialcapacity(C
                        ,ounts1,IV,VII1,andX)shbuldbedismissedasduplicativeoftheclaims
    agéinsttheCountyitself.Astothej 1983claim againsttheCounty(Count111),Defendants
    arguçthattheConplaintfailstopleadsufficientfactsshowing(a)thqtOfticerEugeneused
    excessiveforceinkiolation oftheFourthAmendmentor(b)thattheCountyhadatspolicy,
    custom ,orpractice''thatcausedany such Fourth Am eùdm eptkiblation a,requiredto holdthe

    CotmtyliablçunderMonellv.DepartmentofàocialServices,436U.S.658(1978).Finally,
    Defendantsseekdismissaloftheremainingstate1aw tortclaims(CountsVI1,VII1,1X,andX),
    arguingthatsuch claim saresubsumed by Plaintiff'swrongfuldeath claim asam >tteroflaw,

    and thatthey failto allegç the requisite elem entstm derFlorida law in any event.


    aOfscerEugene w asnotordeted to respond to the Com plaintasthe docketdoesnotreflectthat
    service has been effectuated on him ,and he has nototherwise entered an appearance in the case.
               In response?Plaintiffconcedesthatthe claimsagainstDirectorPerezGsshould be

        dismissed asredundaig''and thatthestate1aw tol4claim sshouldbeGtsubsum ed intothewrongf'ul
    .   deathclaim,''thuswaqantingdismissalofCotmtj1,1V,V1I,VI11,IX,andX.SeeResp.!4.3
        However,PlaintiffmaintainsthattheM otion shouldbedeniedastothej1983claim againstthe
        County,arguingthat(a)theEsfactsallegedintheComplaintsupportthecontentionthattheuseof
                                                                                                     l

        deadlyforcewasunreasonableandexcessive,''id !5,and(b)theComplaintadequatelyalleges
        tàatSdM iamiDadePoticehasthecustom ofnotproperlytrqininganddisciplingingqofficers,in
        particularwith regàrdtotheproperuseoffirearms,comm unication skills,tacticsskills,and

        decisionmaldngskills,''id !22.4
                                          II.LEGAL STkNDARD
               PTo slzrvivea motionto dism iss,a complaintm ustcontain sufficientfactualm atter,

        acceptedastrue,to:stateactaim torelie'fthatisplausibleon itsface.r'Ashcroftv.Iqbal,556
                                                                                       .

                             .                                                             '
                                                                              .                          ,

        UkS.662,678(2009)(quoiingBellAtl.Corp.v.Twolnbl
                                                      y,550U.S.544,570(2007)).Tomeet
                                                         1                .
        thisSsplausibility''kandard,aplaintiffmustpleadtlfactualcbntentthatallowsthe cotlrtto draw

        thereasonableinferencethatthedefendantisliableforthem isconductalleged.''Iqbal,556U .S.
'
        at678. W hilethis Stdoesnotrequire tdetailed factualallegations,'...itdem andsm ore than an

        unaborned,the-defenéant-unlae lly-ha= ed-meaccusation.''Id.(quoting Twombly,550U.S.
        at555).A complaintmustcontain (tmorethanlabelsandconclusions,andaformulaicrçcitation
        ofthe elem eptsofaca.
                            useofaction willnotdo.'' Twolnbly,550 U.S.at555;Iqbal,556 U .S.at


                1            .


        3W hile Plaintiff states in passing thatthe M otion should be denibd as to CountV Il,Plaintiffhas
                                                 .

        already çoncéded thatthesestatq1aw tottclaimsshould bè subsum ed into thewrongf'uldeath
        claim and offetsnoreason why thisparticularçlaim should betreated differently.
        4A lthqugh Plaintiffalso argues thatthe M otion should be denied asto the wrongfuldeath claim
        in CountV,iheM otion doesnotappearto seek dismissalofthisclaim .Therefôre,thisorder '
        onlyaddressçsthej,1983claim atissueinCount111.
    678(ls-fhreadbarerecitalsoftheelementsofacauseofaction,supportedbymeyeconclusory
                     .                                    '

    statements,donotjuft'
                        ièe.'').Assuch,Etconclttsoryallegations,tmwm-ranteddeductionsoffacts
    orlegalcpnclusionsmasquerading asfactswillnotpreventdismissal.''OxfordAsset.Mgmt,L/t
                                                                                       ;l
    v.Jaharis,297F.3d 1182,1188(11thCir.2002).
                                          111. D ISCU SSIO N
                                 J
           $1Toimposesectiùn 1983liabilityonamunicipality,aplaintifftnustshow:(1)thathis
    constitutionalrightswereviolated;(2)thatthemunicipalityhad acustom orpolicythat
    constituteddeliberateindifferepcetothatconstitutionalright;and(3)thatthepolicyo.
                                                                                   rcustom
    causedtheviolation.''Casadov.M iami-DadeC@.,340F.Supp.3d 1320,1326(S.D.Fla.2018)
                             '
    %.


    (quotingMcDowellv.Brown,392F.3d 1283,1289(11th Cir.2004)).Here,theComplaint
    àllegesthatCarraway'sFourth Am endm entrightto be freefrom excessiveforcewasviolated

    whenOffcerEugeneshothim intileback,seeCompl.!66,andthattheCountyhad &Gipolicy,
    custom orusage''whrreby ittGhired officerswho weresubstandard and who werenotproperly

    trainedanddisciplinçd,including (Eugenej,wholackedsufficienttrainingontheproperklseof
    firearms,communicationskills,defqctivetactibsskills,anddecisionmakingskillsr''id.!70.
           W here,asherè,the alleged constitutionalviolation is excessive fom e underthe Fourth
                         '
                                      J
    Am endm ent,the claim m ustbe analyzed underthç Foul-th A m endm ent's Screasonablene:s''

    slandard.SeeGraham v.Connor,490U.S.386,395(1989).Thus,theissueistswhetherthe
                                                      '               '                   -       '
                         .


    officers'actionsareSobjectivelyreasonable'in lightofthetactsandcircumstances.cqnfronting
'
    them ,w'
           ithoutregardto theirunderlying intentorm otivation.''Cordovesv. M iam i-D ade Cfy.,92

    F.Supp.3d 1221,1235(quoting Grqham,490U.S.at397).Thistsrequirescaref'ulconsideration
    ofa num beroffactors,including Cthe severity ofthe crim e atissue,whetherthe suspectposes an
ipmediatethreattothesafety ofthe offkersorothers,and whetherheisactively resisting arrest

orattemptingtoevadearrestbyflight.'''Id.(quotingGraham,490U.S.at396).
       Based on the w ell-pled allegations in the Com plaint,the Coul'tfinds th&tPlaintiffhas

édçquately allegedexcissiveforceinviolation oftheFoul'thAmendment.Accordingtothe
Cömplqint,KentrillCqrraway wascongregatingw ith friendsinthebackyard ofaM iam i-Dade

County property wherithe officerscharged up toward them .TheComplaintallegesthatthe

offcersdid nothaye a warrantto arrestCarraw ay,and nothing else irithç Com plaintsuggests

thatCalyaway wassuspected ofhaving com mitted acrim e,m uch lessa seriousone.M oreover,
             )

theComplaintallegesthatCarraway wasrunning cwly fröm theofficerswhçn hewasshottwice

intheback,whichsukgeststhathedidnotposeanimmediatedangertotheofficersatthetime
ofthe shooting. Taking these allegationsastrue and view ing them in the lightm ostfavorableto

Plaintiff,the CourtfindsthatPlaintiffhasplausibly alleged thatOfficerEugene'suse of deâdly
                                                                                   I

forcewasunreasonableunderthecircum stances.

       ln supportoftheir M otion to D ism iss,D efendmlts argue thatS'm erely rulm ing away from

officersdoesnotineyitably lèadto the conclusipn thatasuspectposed no tluyat.'' Reply at3.

Butthestandard on amotion todism issiswhethersuch aconclusion isplausible,notinevitable.

Iqbal,556 U .S.at678. D efendants also argue thatthe Com plaintfailsto allege thatCarraw ay

wasunanuedatthetiineoftheshopting.Replyà,
                                        tj-4.However?Defendantsciteno'caselaw
holding thata plaintiffm ustallege thathe w asunarm ed as a prerequisite to stating an excessive

force claim ,and the Courtdeclines to adoptsuch a bright-line nzle in the Fourth A m endm ent
                                                                               .




context,wheretheuseofforcem ustbe evaluated on agtcase-by-casebasis Cfrom theperspective'

Ofareasonab1e o'fficer'on theseene'''Tarpleyv.M iami-DadeC@.,212F.Supp.3d 1271y1283
                                   .

                                       '
                      .

(S.D.Fla.2016)(quotingPoslv.City (fFortLauderdale,7F.3d 1552,1559(11thCir.1993)).



                                                5
       Nonqtheless,theCourtfnds.
                      .        thatthej 1983.claim againsttheCountymustbedismissed
becausetheComplaintfailsto qllegefactsshowing thatthe shooting resulted from at'policy or

custom''of'
          M iami-DadeCounty.Asmentionedabove,toimposej1983liabilityonacounty,
theplaintiffm ustshow thatthealleged constitutionalviolation wascaused by an offiçial

ispolicy''orSlcustom.''SeeGrechv.Clayton C/y.,335F.3d 1326,1329(11th Cir.2003).CTo
e'
 stablish apolicy orcustom ,itisgenerally necessàry to show apersistentand widespread
                          .'                                                           ,




practice.''Depew v.Cit
                     y ofst.M arys,787F.2d 1496,1499(1'1thCir.1986).StRandom actsor
isolatedincidentsareusuallyinsufficienttoestablishacustom orpolicy.,, Gomezv.y etroDade
                                                               .                   .           J



C@.,801F.Supp.674,679(S.D.Fla.1992).
       Here,theComplaintfailstoallegefacts'identifyinganyoftkialùolicyorcustom that
caused the alleged shooyiùg ofKentrillCarraway.Specifically,Plaintiffallegesno factsshowing

awidespread practiceoffailingto train ordisciplinepoliceofticersthathasresulted in similar

shooting incidents. Instead,asD efendants pointout,the Com plaintonly m entions the isolated
                  .                                                                            .




incidentinvolving KenttillCarraway.M oreover,theComplaintoffersnothing morethan labels

and conclusipnsregarding aSépolicy''ordtcustom,''particularly with respectto any incidentsthat

m ighthaveoccurrèdbeynndtheCarrawayshogting,claiming,forexample,thatthedountyhasa
Cspolicy/custom tolerating the'use ofexcessive forceby m em bers ofitspolice departm enty''and a

ldpolicy,custom orusage''ofhiring tdsubstandard''police offiçerswho arenotStpröperly''trained

anddisciplined.Compl.!!69-'70.Such (çconclusoryallegations,unwarranteddeductip'
                                                                              ns(andq
                               '
                      .


legalconclusionsmalqueradingasfacts''arenotenoughtosurvivedismissrl.OxfordAsset
M gm t,297 F.3d at1188. Because Plaintifffailsto allege sufficientfacts identifying a policy or

çustom thatcausedtheallegrdFourthAmendmentviolationinthiscase,thej1983claim
againstthe County m ustbe dism issed.
                                     IV . CO N C LU SIO N

          Accordingly,itisORDERED,ADJUDGED,AND DECREED thatDefendantj'                  .




    V otiontoDismiss(D: 16)be,andthesameherebyis,GRANTED;Counts1, lV,Vfl,Vtll,IX,

    énd.X inPléintiffsComplaintIDr,1)areherebyDISM ISSED with prejudice;and Countl1Iis
            t                                      .


.
    DISM ISSRD withoutprejudicetotslearlAmendedCompiaintwithin twenty (20)daysfrom the
                                '                                           '




    date ofthis Order.

          DONE AND ORDEItEP in Cham bersaitheJam esLawrenceKing FederalJustice
    Building andUnited StâtesCourthouse,M iarpl,Florida,this8th day ofNovem ber,2019.
                                                                                            h.


                                                   '
                                                       AM ES LA W RE CE K IN G
                                                       UNITED STATESDISTRICT JUb
          A 11counselofrecord




                                               7
